Citation Nr: 1423517	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for a service-connected anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 1982 to July 1982, and active duty from May 2000 to August 2000, and from May 2001 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions dated March 2009 and May 2009 issued by the Regional Office (RO). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a February 2014 appellate brief and VA treatment records from August 2010 through October 2013.  The Veterans Benefits Management System (VBMS) contains VA medical records dated from January 2012 through March 2013, and Social Security Administration records.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required because the current VA examination does not accurately reflect the evidence of record.

In an October 2013 VA examination, the examiner there concluded that the Veteran was "doing just fine" because his anxiety disorder had resulted in no social or occupational impairment and he had not experienced any hospitalizations or crises since the "last examination," the date of which the examiner did not specify.  Significantly, however, from March 2009 to May 2009, the Veteran was hospitalized due to his psychiatric disorder and received a global assessment of functioning (GAF) score of 15 upon admission; a separate May 2009 incident suggests a possible suicide attempt; from October 2009 to January 2010 he was again hospitalized for his psychiatric disorder; a December 2009 temporary disability retired list examination noted symptoms including auditory hallucinations, frequent nightmares, poor concentration, dull intelligence, and poor impulse control; Social Security Administration disability records show reports of panic attacks; and from February 2011 to March 2011, the Veteran received partial hospitalization treatment from a private clinic.  Moreover, the October 2013 examiner noted only a diagnosis of generalized anxiety disorder, ignoring prior diagnoses of major depressive disorder, posttraumatic stress disorder, and panic disorder.  In a February 2014 appellate brief, the Veteran alleged that he told the examiner that he had been experiencing near-continuous panic attacks but she failed to include his statements in her report.  In light of these inconsistencies, the current examination is inadequate and another examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also claims entitlement to a TDIU and is currently service-connected for sleep apnea, an anxiety disorder, a cervical disorder, a left shoulder disorder, a lumbar strain, right hand carpal tunnel syndrome, tinea corporis and gastritis. Although VA requested that the October 2013 VA examiner comment on the effect his anxiety disorder has on his ability to obtain employment, the Veteran does not contend that only his anxiety disorder prevents him from obtaining employment. 
Indeed, the Social Security Administration determined that the Veteran was disabled due to both his psychiatric disorder and his back disorder and a July 2013 private psychiatrist opined that the severity of his physical and emotional disabilities prevented him from obtaining gainful employment.  There is no explicit opinion as to whether the Veteran's service-connected disabilities, by themselves, are sufficient to preclude all substantially gainful employment.  Therefore, an examination and opinion are required.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected disorders that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing #1 above, and whether records are obtained or not, the Veteran must be afforded examinations to assess the current severity of his service-connected anxiety disorder as well as to determine whether his service-connected disabilities prevent him from securing or maintaining gainful employment.  The examiners are to be provided access to the claims folder, Virtual VA, and VBMS. The examiners must specify in the report that the claims file, Virtual VA records and VBMS records have been reviewed.  

(a) In accordance with the latest worksheet for rating anxiety disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his anxiety disorder.  A complete rationale for any opinion expressed must be provided and must be consistent with the evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(b) Thereafter, schedule the Veteran for a VA examination and an opinion on the effect of his service-connected disabilities on his ability to obtain gainful employment.  After a review of the evidence of record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (sleep apnea, an anxiety disorder, a cervical disorder, a left shoulder disorder, a lumbar strain, right hand carpal tunnel syndrome, tinea corporis and gastritis), combined, would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.

3. The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



